DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 7/22/2022 has been entered. Claims 1-12 remain pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2006/0257893, hereinafter Takahashi.
Regarding claim 1, Takahashi teaches a method for operating a microfluidic device (paragraph [0083]), comprising: providing at least one first medium at a first site of the microfluidic device (paragraph [0073]); and transporting the at least one first medium from the first site to a second site of the microfluidic device (paragraph [0083]), wherein the at least one first medium is surrounded by at least one second medium such that the at least one first medium is adjacent only to the at least one second medium (paragraph [0083]), and wherein the at least one first medium and the at least one second medium are not miscible with one another (paragraph [0083]).
Regarding claim 9, Takahashi teaches wherein: a shuttle polymerase chain reaction is carried out (paragraph [0089]), and the at least one first medium is a reaction medium of the shuttle polymerase chain reaction (paragraph [0089]).
Regarding claim 10, Takahashi teaches a microfluidic device (figures 1A-1B) comprising: a first site (figure 1A); and a second site (figure 1B), wherein the microfluidic device is configured to be provided at least one first medium at the first site (paragraph [0073]) and to transport the at least one first medium from the first site to the second site (paragraph [0083]), the at least one first medium being surrounded by at least one second medium such that the at least one first medium is adjacent only to the at least one second medium (paragraph [0083]), and the at least one first medium and the at least one second medium are not miscible with one another (paragraph [0083]).
Regarding claim 11, Takahashi teaches further comprising: prior to providing the at least one first medium, wetting fluid boundaries of the microfluidic device with the at least one second medium (paragraph [0083]).
Regarding claim 12, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Takahashi and the apparatus of Takahashi is capable of prior to the first medium being loaded fluid boundaries are wetted with the second medium. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Takahashi (see MPEP §2114). Further, these limitations are taught in paragraph [0083].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2016/0096172, hereinafter Chiu in view of Takahashi.
Regarding claim 1, Chiu teaches a method for operating a microfluidic device, comprising: providing at least one first medium (paragraph [0219]) at a first site of the microfluidic device (item 2403), transporting the at least one first medium from the first site (paragraph [0220]) to a second site of the microfluidic device (figure 24A), wherein the at least one first medium is surrounded by at least one second medium (paragraph [0222]), and wherein the at least one first medium and the at least one second medium are not miscible with one another (paragraph [0222]).
Chiu fails to teach wherein the at least one first medium is surrounded by at least one second medium such that the at least one first medium is adjacent only to the at least one second medium.
Takahashi teaches a device for monitoring genomic DNA in which the at least one first medium is surrounded by at least one second medium such that the at least one first medium is adjacent only to the at least one second medium (Takahashi, paragraph [0083]) and the inner wall of the device is treated with the immiscible nonaqueous fluid utilized (Takahashi, paragraph [0083]) so that it will prevent cross contamination between sample droplets (Takahashi, paragraph [0083]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the first medium surrounded by the second medium so that the first medium is only adjacent to the second medium because it would prevent cross contamination between sample droplets (Takahashi, paragraph [0083]).
Regarding claim 2, Chiu teaches wherein: the providing of the at least one first medium includes providing a specifiable volume of the at least one first medium in a chamber (paragraph [0221] and item 2403) of the microfluidic device, the chamber has at least one port (the opening in the bottom of item 2403), and wherein the specifiable volume of the at least one first medium in the chamber is separated and measured off by the at least one second medium outside the chamber flowing around the at least one port (figure 24A).
Regarding claim 3, Chiu teaches wherein: the providing of the at least one first medium includes providing multiple first media (figure 24A), and the transporting of the at least one first medium includes transporting the multiple first media such that the multiple first media are mixed in a chamber of the microfluidic device (figure 24A).
Regarding claim 9, Chiu teaches wherein: a shuttle polymerase chain reaction is carried out (paragraph [0191]), and the at least one first medium is a reaction medium of the shuttle polymerase chain reaction (paragraph [0191]).
Regarding claim 10, Chiu teaches A microfluidic device comprising: a first site (item 2403); and a second site (where the arrow is pointing to in figure 24A), wherein the microfluidic device is configured to be provided at least one first medium at the first site and to transport the at least one first medium from the first site to the second site (figure 24A), the at least one first medium being surrounded by at least one second medium such that the at least one first medium is adjacent only to the at least one second medium, and the at least one first medium and the at least one second medium are not miscible with one another (intended use MPEP § 2114 (II) and is taught in paragraph [0222]).
Chiu fails to teach wherein the at least one first medium is surrounded by at least one second medium such that the at least one first medium is adjacent only to the at least one second medium.
Takahashi teaches a device for monitoring genomic DNA in which the at least one first medium is surrounded by at least one second medium such that the at least one first medium is adjacent only to the at least one second medium (Takahashi, paragraph [0083]) and the inner wall of the device is treated with the immiscible nonaqueous fluid utilized (Takahashi, paragraph [0083]) so that it will prevent cross contamination between sample droplets (Takahashi, paragraph [0083]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the first medium surrounded by the second medium so that the first medium is only adjacent to the second medium because it would prevent cross contamination between sample droplets (Takahashi, paragraph [0083]).
Regarding claim 11, modified Chiu teaches further comprising: prior to providing the at least one first medium, wetting fluid boundaries of the microfluidic device with the at least one second medium (see supra).
Regarding claim 12, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Chiu and Takahashi and the apparatus of modified Chiu is capable of prior to the first medium being loaded fluid boundaries are wetted with the second medium. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Chiu (see MPEP §2114). Further, these limitations are taught by modified Chiu, see supra.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu and Takahashi as applied to claim 1 above, and further in view of United States Application Publication No. 2013/0183209, hereinafter Richter.
Regarding claim 4, Chiu teaches wherein the transporting of the at least one first medium includes transporting at least one portion of the at least one first medium and/or at least one portion of the at least one second medium at least intermittently by pumping (paragraph [0293]).
Chiu and Takahashi fail to teach the pumping is performed by peristaltic pumping.
Richter teaches a microfluidic dosing system which utilizes peristaltic pumping (Richter, paragraph [0154]).
Examiner further finds that the prior art contained a device/method/product (i.e., peristaltic pumping) which differed from the claimed device by the substitution of component(s) (i.e., external syringe pumps, pneumatic membrane pumps, vibrating membrane pumps) with other component(s) (i.e., peristaltic pumps), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., external syringe pumps, pneumatic membrane pumps or vibrating membrane pumps with peristaltic pumps), and the results of the substitution (i.e., pumping the fluid) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute external syringe pumps, pneumatic membrane pumps, vibrating membrane pumps of reference Chiu with peristaltic pumps of reference Richter, since the result would have been predictable.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu and Takahashi as applied to claim 1 above, and further in view of United States Application Publication No. 2012/0184025, hereinafter Kawata.
Regarding claim 5, Chiu and Takahashi teach all limitations of claim 1; however, they fail to teach removing at least one gas pocket before, during or after the transporting of the at least one first medium.
Kawata teaches a nucleic acid analyzing which utilizes an air bubble removing process which rapidly cools the temperature of the reaction chambers and that rotates the device which then removes the air bubbles through the passages in the device (Kawata, paragraph [0134]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have rapidly cooled the microfluidic device and then rotated (tilting) the device because it would remove air bubbles present in the device (Kawata, paragraph [0134]).
Regarding claim 6, modified Chiu teaches wherein the microfluidic device is, at least during part of the removing of the at least one gas pocket, oriented such that one side of a section from which the at least one gas pocket is removed is tilted with respect to a horizontal plane (see supra).
Regarding claim 7, modified Chiu teaches wherein the removing of the at least one gas pocket includes changing a temperature of a fluid in which the at least one gas pocket is enclosed (see supra).

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu and Takahashi as applied to claim 1 above, and further in view of United States Application Publication No. 2006/0257992, hereinafter McDevitt.
Regarding claim 5, Chiu and Takahashi teach all limitations of claim 1; however, they fail to teach removing at least one gas pocket before, during or after the transporting of the at least one first medium.
McDevitt teaches a microfluidic cartridge which has a trap which substantially removes air from a sample flowing through the trap (McDevitt, paragraph [0342]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a trap and flowed the sample through the trap because it would remove the air which is trapped in the sample (McDevitt, paragraph [0342]).
Regarding claim 8, modified Chiu teaches wherein the removing of the at least one gas pocket includes removing the at least one gas pocket by transport of the at least one first medium and/or the at least one second medium (see supra).

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 7/22/2022, with respect to the rejection(s) of claim(s) 1, 9 and 10 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi.
Applicant’s arguments, see pages 6-7, filed 7/22/2022, with respect to the rejection(s) of claim(s) 1-3, 9 and 10 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chiu and Takahashi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796